Citation Nr: 0905533	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-40 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Propriety of a November 2004 reduction of a 100 percent 
rating for prostate cancer, to include entitlement to an 
increased rating greater than 40 percent from February 1, 
2005 for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The issue on appeal requires clarification.  The Veteran was 
initially service connected for prostate cancer in a March 
2001 rating decision and a total (100 percent) rating was 
assigned effective August 22, 2000.  Thereafter, in an August 
2004 decision, the RO informed the Veteran of a proposed 
reduction of his prostate cancer rating to 10 percent, 
effective February 1, 2005, based on new medical evidence.  
The reduction was effectuated in a November 2004 rating 
decision.  The Veteran timely perfected an appeal as to the 
reduction of the disability rating and the current rating of 
his prostate cancer.  During the pendency of this appeal, the 
RO awarded the Veteran an increased rating of 40 percent, 
effective February 1, 2005, in a March 2006 rating decision.  
The subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the issue is still properly before the Board 
here and the issue has been appropriately rephrased above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran was scheduled for a travel Board hearing for his 
prostate cancer claim set for December 2006 per his request.  
It was subsequently cancelled by the RO in November 2006.  
The RO never rescheduled the hearing and the Veteran has 
since that time reaffirmed his request for a Travel Board 
hearing several times, most recently within a newly filed 
February 2008 substantive appeal form.  

The Court has determined that the Veteran has a right to 
request a hearing before the issuance of a Board decision.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704.  Corrective action is required.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the Veteran for a hearing before the Board 
for the issue of the propriety of the 
reduced rating from 100 percent for 
prostate cancer, to include entitlement to 
an increased rating greater than 40 percent 
from February 1, 2005 for prostate cancer.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




